UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4775



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD RAY LOCKLEAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-37)


Submitted:   August 12, 2005            Decided:   September 22, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
Frank DeArmon Whitney, United States Attorney, Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Donald Ray Locklear pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).      He was sentenced to 157 months of imprisonment.              Locklear

appeals his sentence.         In light of the appellate waiver provision

in his plea agreement, we dismiss the appeal.

              Locklear argues the district court erred in finding he

was an armed career criminal and applying enhancements to his

sentence based on judicially found facts in violation of Blakely v.

Washington, 542 U.S. 296 (2004), and United States v. Booker, 125

S. Ct. 738 (2005).            Locklear waived the right to appeal his

sentence as part of his plea agreement.             Locklear does not argue

that his appeal waiver was not knowing and voluntary in light of

Booker and, even if he had set forth such argument, we have

recently held that a waiver of the right to appeal as part of a

plea agreement that was accepted prior to the Supreme Court’s

decision     in   Booker   is   not   invalidated   by     the   change    in   law

effectuated by that decision. See United States v. Blick, 408 F.3d

162 (4th Cir. 2005); see also United States v. Johnson, 410 F.3d

137   (4th    Cir.   2005).      Moreover     Locklear’s    challenge      to   the

constitutionality of his sentence in light of Booker and Blakely

falls within the scope of the waiver provision.                  Accordingly, we

grant the Government’s motion.




                                      - 2 -
          We have examined the entire record and find no other

meritorious issues for appeal.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -